ORDER
PER CURIAM.
Rebakkah Johnson appeals from the Labor and Industrial Relations Commission’s (Commission) decision finding she was ineligible for unemployment benefits. We *330have reviewed the briefs of the parties and record on appeal and conclude the Commission’s decision is supported by competent and substantial evidence. Section 288.210 RSMo 2000. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).